The court

observed, that they had gone quite far enough in the case of Douglass and Frizzle, in which case, however, the plaintiff had sworn, that he was prevented from attending court in time by unavoidable accident, which was not denied, and that his witnesses were also prevented by accident. In the present case, however, nothing appeared or was assigned as a reason for the defendant’s not being ready for trial, or for preventing the attendance of his witnesses, but an agreement that the cause should not be hurried or pressed on till both parties were ready. This, they observed, was an agreement, which trifled with the rules and justice of the court, as it was easy to see, that an artful designing man might turn such an agreement into a pretext for delay as long as he pleased, as peradventure he never might be ready.
Rule for a new trial dismissed.
AH the Judges present.